Title: To John Adams from Thomas Cooper, 12 August 1797
From: Cooper, Thomas
To: Adams, John



Sir
Northumberland. August 12. 1797

On my expressing to Dr. Priestley an Inclination to fill the appointment mentioned in his Letter, he was so obliging as to offer his Interest such as it was in my behalf.
Probably ‘ere this reaches Philadelphia, the Situation may have been obtained by some other person: probably there may fair reasons of objections to a person not a native of the Country: probably too the objection alluded to by Dr Priestley may be deemed sufficient in my Instance. Be this as it may, I see no impropriety in making the present Application, and in saying that if it should so happen that I obtain the appointment in question, I will endeavour to fulfil the duties of the office and merit the Character the Doctor has given me, and your esteem. I am with / great respect / Sir, / Your obedient Servant
Thomas Cooper